Reg Technologies Inc. NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Financial Statements (Expressed in Canadian Dollars) (Unaudited) 31 January 2009 Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Balance Sheets (Expressed in Canadian Dollars) As at 31 January 2009 (Unaudited) As at 30 April 2008 (Audited) $ $ Assets Current Cash 21,042 258 GST and interest receivable 6,545 7,020 Prepaid expenses 1,416 5,016 Due to related parties (Note 8) 99,639 16,491 Advances to equity accounted investee (Note 6) 507,758 112,312 636,400 141,097 Property and Equipment (Note 5) 7,924 10,199 644,324 151,296 Liabilities Current Accounts payable and accrued liabilities 60,138 44,589 Shareholders’ equity Share Capital (Note 4) 11,865,972 11,356,689 Subscriptions received 384,158 - Contributed Surplus 2,056,073 2,024,832 Deficit, accumulated during the development stage (13,722,017 ) (13,274,814 ) 584,186 106,707 644,324 151,296 Nature and Continuance of Operations (Note 1) and Commitments (Note 9) On behalf of the Board: “John Robertson”Director“Jennifer Lorette”Director John RobertsonJennifer Lorette The accompanying notes are an integral part of these financial statements.(1) Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Statements of Operations (Expressed in Canadian Dollars) (Unaudited) For the three month period ended 31 January 2009 For the three month period ended 31 January 2008 For the nine month period ended 31 January 2009 For the nine month period ended 31 January 2008 $ Expenses Amortization 1,026 995 3,016 2,874 Foreign exchange (1,047 ) (1,540 ) (56,992 ) 65,836 General and administrative 102,356 268,089 504,692 1,376,618 Research and development 29,849 41,470 99,037 102,928 Mineral property maintenance costs 8,060 8,200 8,060 8,200 Net loss before other item (140,244 ) (317,214 ) (557,813 ) (1,556,456 ) Other income Gain on sale of investee’s shares 7,473 31,218 99,797 101,070 Gain on issue by investee of its own shares - 43,686 - 214,220 Interest - - - 1,265 Non-controlling interest - (71,811 ) - 531,568 Write down of accounts payable 10,813 - 10,813 - Comprehensive Loss for the period (121,958 ) (314,121 ) (447,203 ) (708,333 ) Basic and diluted loss per common share (0.00 ) (0.01 ) (0.02 ) (0.03 ) Weighted average number of common shares used in per share calculations 25,164,000 23,849,000 24,726,000 23,849,000 The accompanying notes are an integral part of these financial statements. (2) Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Statements of Cash Flows (Expressed in Canadian Dollars) (Unaudited) For the three month period ended 31 January 2009 For the three month period ended31 January 2008 For the nine month period ended 31 January 2009 For the nine month period ended31 January 2008 $ Cash flows used in operating activities Loss for the period (121,958 ) (314,121 ) (447,203 ) (708,333 ) Adjustments to reconcile loss to net cash used by operating activities Amortization 1,026 995 3.016 2,874 Gain on sale of investee’s shares (7,473 ) (31,218 ) (99,797 ) (101,070 ) Gain on issue by investee of its own shares - (43,686 ) - (214,220 ) Non-controlling interest - 71,811 - (531,568 ) Shares issued for services - 5,575 - 30,909 Stock-based compensation - 12,340 31,241 243,424 Changes in operating assets and liabilities (Increase) decrease in GST and interest receivable 1,057 (3,124 ) 475 (1,799 ) (Increase) decrease in prepaids 900 7,200 3,600 29,981 Increase (decrease) in accounts payable and accrued liabilities (30,383 ) 15,797 15,550 105,065 Advances from (repayments to) related parties (39,242 ) - (41,493 ) - (196,073 ) (278,431 ) (534,611 ) (1,144,737 ) Cash flows used in (provided by) investing activities Advances from (repayments to) investee and other affiliates (407,734 ) - (697,957 ) - Proceeds on sale of investee’s shares 7,473 31,701 99,797 68,026 Purchase of property and equipment - - (740 ) (1,337 ) (400,261 ) 31,701 (598,900 ) 66,689 Cash flows provided by financing activities Advances from (repayments to) related parties 214,133 78,904 260,854 192,637 Proceeds from common shares issued for cash - 184,945 509,283 598,464 Subscriptions received 389,586 3,175 384,158 32,771 603,719 267,024 1,154,295 823,872 Effect of exchange rate on cash - (4,489 ) - (14,085 ) Increase (decrease) in cash and cash equivalents 7,385 15,805 20,784 (268,261 ) Cash and cash equivalents, beginning of period 13,657 10,397 258 294,463 Cash and cash equivalents, end of period 21,042 26,202 21,042 26,202 Supplemental Disclosures Interest paid - Income tax paid - The accompanying notes are an integral part of these financial statements. (3) Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Statements of Shareholders’ Equity (Expressed in Canadian Dollars) (Unaudited) Deficit Accumulated Other During the Total Common Common Contributed Subscription Comprehensive Development Shareholders’ Shares Shares Surplus Received Income (Loss) Stage Equity # $ Balance – April 30, 2007 23,942,759 11,356,689 849,839 – 639,758 (12,794,669 ) 51,617 Stock-based compensation – – 247,059 – – – 247,059 Deconsolidation adjustment – – (886,589 ) – (648,763 ) – (1,535,352 ) Deconsolidation of subsidiary – – 1,808,851 – – – 1,808,851 Foreign currency translation adjustment – – 5,672 – – – 5,672 Net loss – (480,145 ) (480,145 ) Balance – April 30, 2008 23,942,759 11,356,689 2,024,832 – – (13,274,814 ) 106,707 Shares issued for cash 1,315,168 509,283 – 384,158 – – 893,441 Stock-based compensation – – 31,241 – – – 31,241 Net loss – (447,203 ) (447,203 ) Balance – January 31, 2009 25,257,927 11,865,972 2,056,073 384,158 – (13,722,017 ) 584,186 The accompanying notes are an integral part of these financial statements. (4) Reg Technologies Inc. (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in Canadian Dollars) (Unaudited) 31 January 2009 1. Nature and Continuance of Operations Reg Technologies Inc. (the “Company”) is a development stage company in the business of developing and commercially exploiting an improved axial vane type rotary engine known as the Rand CamTM/Direct Charge Engine and other RandCamTM / RadMax® applications, such as compressors and pumps (the “Technology”).The worldwide marketing and intellectual rights, other than in the U.S., are held by the Company, which owns 5.7 million (directly or indirectly) shares of REGI U.S,, Inc. (“REGI”) (a U.S. public company) representing a 20% interest in REGI.REGI owns the U.S, marketing and intellectual rights.The Company and REGI have a project cost sharing agreement whereby these companies each fund 50% of the development of the Technology. In the development stage company, management devotes most of its activities to establishing a new business.Planned principal activities have not yet produced any revenues and the Company has suffered recurring operating losses as is normal in a development stage companies. The Company has accumulated losses of $13,722,017 since inception.These factors raise substantial doubt about the Company’s ability to continue as a going-concern.The ability of the Company to emerge from the development stage with respect to its planned principal business activity is dependent upon its successful efforts to raise additional equity financing, receive funding from affiliates and controlling shareholders, and develop a market for its products. The Company plans to raise funds though repayment of funds owed from Rand Energy Group Inc. (“Rand”), a 51% owned subsidiary.The Company also receives interim support from affiliated companies and plans to raise additional capital through debt and/or equity financings.There continues to be insufficient funds to provide enough working capital to fund ongoing operations for the next twelve months.The Company may also raise additional funds though the exercise of warrants and stock options. 2. Significant Accounting Policies a) Basis of Presentation These financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) and follow the same accounting policies and methods of their application as the most recent annual financial statements.These interim financial statements should be read in conjunction with the audited financial statements of the Company as at 30 April b) Consolidation These interim consolidated financial statements include the accounts of the Company, and its 51% owned subsidiary Rand, a British Columbia corporation continued into the Province of British Columbia on 16November 1993. All intercompany transactions are eliminated upon consolidation. (5) Reg Technologies Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in Canadian Dollars) (Unaudited) 31 January 2009 c) Changes in Accounting Policies On May 1, 2008, the Company also adopted the provisions of CICA Section 1400, General Standards of Financial Statement Presentation, which was amended to include requirements to assess and disclose an entity’s ability to continue as a going concern (Note 1). On May 1, 2008, the Company adopted Section 1535, Capital Disclosures.This section requires disclosures of an entity’s objectives, policies, and processes for managing capital, and quantitative data about what the entity regards as capital. On May 1, 2008, the Company adopted Section 3862 and 3863, Financial Instruments – Disclosures and Presentation that replaces the existing Section 3861 – Financial Instruments – Disclosure and Presentation.These new sections revise and enhance disclosure requirements and carry forward unchanged existing presentation requirements.These sections also require disclosure regarding the nature and extent of risk arising form financial instruments and how the entity manages those risks. d) Recent Accounting Pronouncements Not Yet Adopted Business Combinations (Section 1582) In
